DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of prior U.S. Patent No. 10490982. This is a statutory double patenting rejection.

Instant Application
U.S. Patent No. 10490982
Claim 1 recites; 

A corona igniter for emitting a radio frequency electric field to ionize a fuel-air mixture and provide a corona discharge, comprising: 
a central electrode formed of an electrically conductive material for receiving a high radio frequency voltage and emitting the radio frequency electric field; 
an insulator formed of an electrically insulating material surrounding said central electrode and extending longitudinally along a center axis from an insulator upper end to an insulator nose end; 
said insulator including an insulator outer surface extending from said insulator upper end to said insulator nose end; 
said insulator outer surface presenting an insulator outer diameter extending across and perpendicular to said center axis; 
said insulator including an insulator body region and an insulator nose region; 
said insulator outer surface including a lower ledge extending outwardly away from said center axis between said insulator body region and said insulator nose region; 
said lower ledge presenting an increase in said insulator outer diameter; 
a conductive component surrounding at least a portion of said insulator body region such that said insulator nose region extends outwardly of said conductive component; 
said conductive component including a shell surrounding at least a portion of said insulator body region and extending from a shell upper end to a shell firing end; 
said shell presenting a shell inner surface facing said center axis and extending along said insulator outer surface from said shell upper end to said shell firing end; 19IA-42324-6/710240-9622__ 
said conductive component including an intermediate part formed of an electrically conductive material and surrounding a portion of said insulator body region and extending longitudinally from an intermediate upper end to an intermediate firing end; 
said intermediate part including an intermediate inner surface facing said center axis and extending longitudinally along said insulator outer surface said from said intermediate upper end to said intermediate firing end; 
said intermediate inner surface presenting a conductive inner diameter extending across and perpendicular to said center axis; 
said conductive inner diameter being less than said insulator outer diameter along a portion of said insulator located between said lower ledge and said insulator nose end; 
said intermediate part being disposed between said insulator upper end and said lower ledge; and 
said intermediate part being a layer of metal. 
Claim 1 recites; 

A corona igniter for emitting a radio frequency electric field to ionize a fuel-air mixture and provide a corona discharge, comprising: 
a central electrode formed of an electrically conductive material for receiving a high radio frequency voltage and emitting the radio frequency electric field; 
an insulator formed of an electrically insulating material surrounding said central electrode and extending longitudinally along a center axis from an insulator upper end to an insulator nose end; s
aid insulator including an insulator outer surface extending from said insulator upper end to said insulator nose end; 
said insulator outer surface presenting an insulator outer diameter extending across and perpendicular to said center axis; 
said insulator including an insulator body region and an insulator nose region; 
said insulator outer surface including a lower ledge extending outwardly away from said center axis between said insulator body region and said insulator nose region; 
said lower ledge presenting an increase in said insulator outer diameter; 
a conductive component surrounding at least a portion of said insulator body region such that said insulator nose region extends outwardly of said conductive component; 
said conductive component including a shell surrounding at least a portion of said insulator body region and extending from a shell upper end to a shell firing end;  2Appln. No. 16/041,209 IA-42324-4/710240-8824 Response to Non-Final Office Action of March 29, 2019 
said shell presenting a shell inner surface facing said center axis and extending along said insulator outer surface from said shell upper end to said shell firing end; 
said conductive component including an intermediate part formed of an electrically conductive material and surrounding a portion of said insulator body region and extending longitudinally from an intermediate upper end to an intermediate firing end; 
said intermediate part including an intermediate inner surface facing said center axis and extending longitudinally along said insulator outer surface said from said intermediate upper end to said intermediate firing end; 
said intermediate inner surface presenting a conductive inner diameter extending across and perpendicular to said center axis; 
said conductive inner diameter being less than said insulator outer diameter along a portion of said insulator located between said lower ledge and said insulator nose end; 
said intermediate part being disposed between said insulator upper end and said lower ledge; and 
said intermediate part being a layer of metal.
Claim 2 recites; 
A method of forming a corona igniter, comprising the steps of:
 providing an insulator formed of an electrically insulating material extending along a center axis from an insulator upper end to and insulator nose end, the insulator including an insulator outer surface extending from the insulator upper end to the insulator nose end and presenting an insulator outer diameter, the insulator outer surface presenting a lower ledge extending outwardly away from the center axis between an insulator body region and an insulator nose region; 
disposing an intermediate part formed of an electrically conductive material between the insulator upper end and the lower ledge; 20IA-42324-6/710240-9622__ 
the step of disposing the intermediate part including applying a layer of metal to the insulator; and 

disposing a shell formed of an electrically conductive material around the insulator. 
Claim 2 recites; 
A method of forming a corona igniter, comprising the steps of:
 providing an insulator formed of an electrically insulating material extending along a center axis from an insulator upper end to and insulator nose end, the insulator including an insulator outer surface extending from the insulator upper end to the insulator nose end and presenting an insulator outer diameter, the insulator outer surface presenting a lower ledge 3Appln. No. 16/041,209 IA-42324-4/710240-8824 Response to Non-Final Office Action of March 29, 2019 extending outwardly away from the center axis between an insulator body region and an insulator nose region; 
disposing an intermediate part formed of an electrically conductive material between the insulator upper end and the lower ledge; 
the step of disposing the intermediate part including applying a layer of metal to the insulator; and 

disposing a shell formed of an electrically conductive material around the insulator.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879